DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ecton et al (2019/0304912 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Ecton et al discloses a device (Figures 3L-4) comprising: a substrate (Figure 4, reference 100) having a top surface and a bottom surface; an opening (Figure 3L, reference 325) in the substrate (Figure 4, reference 100) ; a bridge (Figure 3L, reference 106) in the opening (Figure 3L, reference 325), the bridge (Figure 3L, reference 106) having an upper end at the top surface of the substrate (Figure 4, reference 100, upper surface) and a lower end at the bottom surface of the substrate (Figure 4, reference 100, lower surface); a first die (Figure 4, reference 104) on the top surface of the substrate (Figure 4, reference 100) at least partially extending over a first portion of the upper end of the bridge (Figure 3L, reference 106, upper surface); and a second die (Figure 4, reference 402) on the bottom surface of the substrate (Figure 4, reference 100, lower surface) at least partially extending over the lower end of the bridge (Figure 3L, reference 106, lower surface), wherein the bridge (Figure 3L, reference 106) couples (Figure 4, reference 406) the first die (Figure 4, reference 104) to the second die (Figure 4, reference 402).
Regarding claim 18, Ecton et al discloses a method (Figures 3L-4) comprising: providing a substrate (Figure 4, reference 100) having a top surface and a bottom surface; forming an opening (Figure 3L, reference 325) in the substrate (Figures 3L-4, reference 100); providing a bridge (Figures 3M-4, reference 106); disposing the bridge (Figures 3M-4, reference 106) in the opening (Figure 3L, reference 325), the bridge (Figures 3M-4, reference 106) having an upper end at the top surface of the substrate (Figure 4, reference 100, upper surface) and a lower end at the bottom surface of the substrate (Figure 4, reference 100, lower surface); providing a first die (Figure 4, reference 104) on the top surface of the substrate (Figure 4, reference 100, upper surface) and coupling the first die (Figure 4, reference 104) to the upper end of the bridge (Figures 3M-4, reference 106, upper surface), wherein the first die (Figure 4, reference 104) at least partially extending over a first portion of the upper end of the bridge (Figures 3M-4, reference 106, upper surface); and providing a second die (Figure 4, reference 402) on the bottom surface of the substrate (Figure 4, reference 100, lower surface) and coupling (Figure 4, reference 406) the second die (Figure 4, reference 402) to lower end of the bridge (Figures 3M-4, reference 106, lower surface), wherein the second die (Figure 4, reference 402) at least partially extending over the lower end of the bridge (Figures 3M-4, reference 106, lower surface).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ecton et al (2019/0304912 A1) in view of Otremba (US 2010/0078784 A1).
Regarding claim 15, Ecton et al discloses a computing device (Figures 3L-4) comprising: a substrate (Figure 4, reference 100) having a top surface and a bottom surface; an opening (Figure 3L, reference 325) in the substrate (Figure 4, reference 100) ; a bridge (Figure 3L, reference 106) in the opening (Figure 3L, reference 325), the bridge (Figure 3L, reference 106) having an upper end at the top surface of the substrate (Figure 4, reference 100, upper surface) and a lower end at the bottom surface of the substrate (Figure 4, reference 100, lower surface); a first die (Figure 4, reference 104) on the top surface of the substrate (Figure 4, reference 100) at least partially extending over a first portion of the upper end of the bridge (Figure 3L, reference 106, upper surface); and a second die (Figure 4, reference 402) on the bottom surface of the substrate (Figure 4, reference 100, lower surface) at least partially extending over the lower end of the bridge (Figure 3L, reference 106, lower surface), wherein the bridge (Figure 3L, reference 106) couples (Figure 4, reference 406) the first die (Figure 4, reference 104) to the second die (Figure 4, reference 402).
However, Ecton et al does not specifically disclose a circuit board and  wherein the device is coupled to the circuit board.
Otremba et al discloses a circuit board (Figure 8, reference 53) and wherein the device (Figure 8, references 50, and 400) is coupled (Figure 8, reference 55) to the circuit board (Figure 8, reference 53 bottom).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Ecton et al with the teachings of Otremba for the purpose of forming a circuit board coupled to the device in order to control how the power device operates.
Allowable Subject Matter
Claims 2-14, 16, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose nor fairly suggest a device further comprising a third die on the top surface of the substrate at least partially extending over a second portion of the upper end of the bridge, wherein the bridge further couples the third die to the second die (claim 2), incorporated in to independent claim 1, and in the context of its recited apparatus along with its depending claims, a computing device further comprising a third die on the top surface of the substrate at least partially extending over a second portion of the upper end of the bridge, wherein the bridge further couples the third die to the second die (claim 16) incorporated into independent claim 15 and in the context of its recited apparatus, a computing device wherein the bridge further comprises a bridge core, a first bridge metallization layer, and a second bridge metallization layer, the computing device further comprising at least one electronic component disposed within the bridge core, the at least one electronic component coupled to the first bridge metallization layer or the second bridge metallization layer (claim 17), further incorporated into independent claim 15, and in the context of its recited apparatus and a method further comprising: providing a third die on the top surface of the substrate and coupling the third die to the bridge to form a connection with the second die, wherein the third die at least partially extending over a second portion of the upper end of the bridge (claim 19) incorporated into independent claim 18 and in the context of its recited process, along with its depending claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA D HARRISON/     Primary Examiner, Art Unit 2815                                                                                                                                                                                                   
mdh
May 4, 2022